646 F.3d 222 (2011)
UNITED STATES of America, Plaintiff-Appellee,
v.
Maria Aide DELGADO, Defendant-Appellant.
No. 07-41041.
United States Court of Appeals, Fifth Circuit.
July 7, 2011.
James Lee Turner (argued), Renata Ann Gowie, Asst. U.S. Attys., Houston, TX, for Plaintiff-Appellee.
Marjorie A. Meyers, Fed. Pub. Def., Timothy William Crooks, Margaret Christina Ling (argued), Asst. Fed. Pub. Defenders, Houston, TX, for Defendant-Appellant.
Before JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, GARZA, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES and GRAVES, Circuit Judges.
BY THE COURT:
A majority of the circuit judges in regular active service and not disqualified having voted in favor, on the Court's own motion, to rehear this case en banc,
*223 It is ordered that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.